Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION

Status of Claims

Claims 1-6,9-18 and 24-27 are Allowed. 
Claims 7,8,19-23 and 28- 34 are cancelled. 

Reason for Allowance

1.	 Terminal Disclaimer submitted on 05/16/2022 have been acknowledged and approval reviewed by the Examiner and therefore withdraws the Double Patent rejection on the current Office Action. 

2. 	The following is an examiner’s statement of reasons for allowance:

As per claim 1,   The following  underline  limitation  within the claim  are not  taught by  the prior art on record : 
A method for stimulated Brillouin scattering suppression in an optical transmission system, the method comprising: generating two or more high frequency dithering signals, each having a frequency at least twice a highest information bearing modulation frequency, a frequency of a first one of the high frequency dithering signal being multiple times higher than a frequency of a second one of the high frequency dithering signals; adjusting the gain and phase of each of the two or more dithering signals at a first set of gain and phase control circuits; splitting each of the two or more adjusted dithering signals at an output of the first set of gain and phase adjustment circuits, each of the two or more adjusted dithering signals split into at least a first portion and a second portion; directly modulating a light source with combined first portions of the split high frequency signals; adjusting each of the second portions of the high frequency signals by a second set of phase and gain adjustment circuit; emitting a light beam from the light source while directly modulating said light source with the combined first portions of the high frequency signals; externally intensity modulating the light beam emitted from the light source with both gain and phase adjusted second portions of the high frequency signals and with a radio frequency (RF) information carrying signal; and coupling onto an optical fiber the light beam modulated with the RF information-carrying signal.  

As per claim 17,   The following  underline  limitation  within the claim  are not  taught by  the prior art on record :
A method of reducing noise caused by a beat between a stimulated Brillouin scattering (SBS) suppression tone and a radio frequency (RF) information signal distortion out of band spectrum, while transmitting an optical information-carrying signal through optical fiber, the method comprising: modulating a bias voltage of at least one voltage-controlled oscillator (VCO) so as to dither a high-frequency signal with a low-frequency dithering signal to create a dithered high frequency signal; splitting the dithered high frequency signal into a first portion and a second portion; and using the first portion to directly modulate a light source that produces an output that is externally modulated by the optical information-carrying signal and a phase and gain adjusted version of the second portion.  

As per claim 18,   The following  underline  limitation  within the claim  are not  taught by  the prior art on record :
A method for cost effective stimulated Brillouin scattering suppression in an optical transmission system, the method comprising: generating two or more dithered high frequency dithering signals with their frequency at least twice the highest information bearing modulation frequency and frequency of higher frequency dithering signal being multiple times of the frequency of the lowest dithering signal; adjusting the gain and phase of the dithering signals at the first set of gain and phase control circuits; splitting the dithered high frequency dithering signals at the output of the first set of gain and phase adjustment circuits; directly modulating a light source with the first portion of the split dithered high frequency signals; adjusting the second portion of the high frequency dithered signals by the second set of phase and gain adjustment circuit; emitting a light beam from the light source while directly modulating said light source with the first portion of the dithered high frequency signals; externally intensity modulating the light beam emitted from the light source with both gain and phase adjusted second portion of the high frequency dithered signals and with a radio frequency (RF) information carrying signal, coupling into the optical fiber the light beam modulated with the RF information-carrying signal.  

3.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637